*863In a proceeding pursuant to CPLR article 78 to review a determination of the Village Board of the Village of Pelham dated August 30, 2001, denying the petitioner benefits pursuant to General Municipal Law § 207-a, the appeals are from (1) a judgment of the Supreme Court, Westchester County (West, J.), entered September 17, 2002, and (2) a “corrected” judgment of the same court entered September 23, 2002, which granted the petition, vacated the determination, and reinstated the petitioner’s General Municipal Law § 207-a benefits.
Ordered that the appeal from the judgment entered September 17, 2002 is dismissed, as the judgment was superseded by the judgment entered September 23, 2002; and it is further,
Ordered that the judgment entered September 23, 2002, is affirmed; and it is further,
Ordered thát one bill of costs is awarded to the petitioner.
The Supreme Court correctly determined that there is no “heightened risk” standard applicable to an award of benefits pursuant to General Municipal Law § 207-a (see Matter of Theroux v Reilly, 1 NY3d 232 [2003]; Matter of White v County of Cortland, 97 NY2d 336, 339 [2002]). Accordingly, the petitioner is entitled to continue receiving benefits awarded him pursuant to General Municipal Law § 207-a.
The appellants’ remaining contentions are academic in light of our determination. Altman, J.P., Smith, Friedmann and Crane, JJ., concur.